DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4, 7-10, 12-13, 15, 17, 19-20, 24-30 are rejected below.
Claims 24-27 are indicated as allowable subject matter.
Claims 3, 5-6, 11, 14, 16, 18, 21-23 are canceled.
Response to Arguments
Applicant’s amendments, see Claims, filed 5/11/2022, with respect to the rejection(s) of claim(s) 1, 13 and 19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mikkonen al. (US 20070274800 A1), Willis et al. (US 20190239935 A1), Kirschman (US 8535356 B2), Sweeney (US D801796 S).
Regarding Applicant’s argument directed to the 112(a) rejection of the term “flute” as new matter made in the Office Action dated 3/15/2022 is persuasive and the rejection is withdrawn.
Regarding Applicant’s remarks concerning the 112(a) rejection of the term “blunt”, Applicant indicates that the term ”blunt” has been removed, however, the claims submitted on 05/11/2022 still contains the term “blunt” in Claims 1 and 19. Therefore the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and 19, the limitation “blunt” describing the distal end of the first member in is new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-10 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkonen al. (US 20070274800 A1), Willis et al. (US 20190239935 A1) and Sweeney (US D801796 S).
Regarding Claim 1, Mikkonen teaches a spinal implant with a first member including a proximal end (e.g. Labeled E in Annotated Fig. 16 below) and an opposite blunt distal end (e.g. Labeled F in Annotated Figure 16 below), the first member comprising a helical thread configured to penetrate tissue extending continuously from the proximal end to the distal end (e.g. Labeled G in Annotated Figure 16 below), a second member including an abutment coupled to the proximal end (e.g. Labeled A in Annotated Figure 3 below) and engageable with a surgical instrument and a head (e.g. the rectangular structure in Fig. 3) including at least one peripheral capture element engageable with a moveable arm of the surgical instrument (e.g. Fig. 3, element 13), the head including a proximal surface (e.g. Fig. 3, element 11) and an opposite distal surface directly engaging a proximal face of the abutment (e.g. Labeled B in Annotated Fig. 3 below), the head being free of any openings or recesses extending into the proximal surface (e.g. Fig. 3, element 11), wherein the moveable arm is rotatable relative to the surgical instrument for engagement with the second member between a capture orientation and a release orientation (This limitation regards the instrument and does not limit the bone screw, therefore it is not given patentable weight).
Mikkonen does not teach the following features, however Willis teaches the first member comprising a flute extending through the thread (e.g. Fig. 1A, element 127; [0026]). 
Mikkonen and Willis are concerned with the same field of endeavor as the instant claims, namely, implantable screws.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mikkonen such that the thread of the screw has a flute extending through it as taught by Willis in order to facilitate self-tapping (e.g. Willis, [0026]).
Mikkonen does not disclose the following feature, however, Sweeney (US D801796 S) teaches an abutment having the proximal face extending 360 degrees about the head (Fig. 1, 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw head of Mikkonen to have the proximal face extend 360 degrees about the head because the  modification would merely involve use of the above techniques taught by Sweeney to modify the screw device of Mikkonen in order to optimize the design of the screw. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves using a known technique to improve a similar device in the same way. MPEP 2143.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw head of Mikkonen to have the proximal face extend 360 degrees about the head because the modification involves a change in the size/shape of the of the proximal face (i.e. increasing the diameter of the proximal face to radially extend past the head). MPEP 2144.

    PNG
    media_image1.png
    487
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    485
    624
    media_image2.png
    Greyscale

Regarding Claim 2, Mikkonen teaches a spinal implant wherein the abutment includes a tapered distal surface (e.g. Labeled D in Annotated Figure 3A below).

    PNG
    media_image3.png
    557
    719
    media_image3.png
    Greyscale

Regarding Claim 4, Mikkonen teaches a spinal implant wherein the proximal face includes a stop for limiting translation of the surgical instrument relative to the second member (e.g. Labeled C in Annotated Figure 3A above), the outer surface extending transverse to the proximal face (the rectangular structure in Fig. 3)
Mikkonen does not disclose the following feature, however, Sweeney (US D801796 S) teaches an abutment having the stop extending 360 degrees about an outer surface of the head (Fig. 1, 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw head of Mikkonen to have the stop extending 360 degrees about an outer surface of the head because the modification would merely involve use of the above techniques taught by Sweeney to modify the screw device of Mikkonen in order to optimize the design of the screw. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves using a known technique to improve a similar device in the same way. MPEP 2143.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw head of Mikkonen to have the stop extending 360 degrees about an outer surface of the head because the modification involves a change in the size/shape of the of the proximal face (i.e. increasing the diameter of the proximal face to radially extend past the head). MPEP 2144.
Regarding Claim 7, Mikkonen teaches a spinal implant wherein the head includes a rectangular cross section configuration, (e.g. Fig. 3, element 11; [0006]).
Regarding Claim 8, Mikkonen teaches a spinal implant wherein the rectangular cross section configuration defines four corners of the head (e.g. Fig. 3, the head is square and has 4 corners; [0006]), the at least one capture element (e.g. Fig. 3, element 31; [0006]) includes a plurality of spaced apart recesses disposed in relative alignment about the second member (e.g. Fig. 3, element 13; [0017], [0038]).
Regarding Claim 9, Mikkonen teaches a spinal implant wherein the at least one capture element includes a plurality of spaced apart recesses disposed in relative alignment about the second member (e.g. Fig. 3, element 13; [0017], [0038]).
Regarding Claim 10, Mikkonen teaches a spinal implant wherein the at least one capture element includes a plurality of divots being equidistantly spaced apart about a head (e.g. Fig. 3, element 13; [0017], [0038]).
Regarding Claim 28, Mikkonen does not disclose the following features, however Sweeney teaches a spinal screw wherein the abutment includes a base coupled directly to the proximal surface and a body coupled to the base (e.g. Labeled J in Annotated Figure 1Z below), the body including the proximal face, the base having a diameter that is greater than a diameter of the body (e.g. Labeled J in Annotated Figure 1Z below, the diameter of the base labeled J is shown as greater than the body, which is the tapered portion below it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw head of Mikkonen to have a “base” (a band with a face parallel to the longitudinal axis) because the modification involves a change in the size/shape of the of abutment. MPEP 2144.
Further, the addition of a “base” portion (i.e. a band with a face parallel to the longitudinal axis)  between the tapered distal portion of the abutment and the proximal face of the abutment is obvious because the modification only constitutes an aesthetic design change. Courts have ruled that ornamental changes with no mechanical function cannot be relied upon to patentably distinguish from prior art. See MPEP 2144.
Regarding Claim 29, Mikkonen does not disclose the following features, wherein the head is tapered between the base and the body, however the modification of the head to be tapered at the portion that contacts the proximal surface of the abutment between the base and body is obvious because the modification only constitutes an aesthetic design change. Courts have ruled that ornamental changes with no mechanical function cannot be relied upon to patentably distinguish from prior art. See MPEP 2144.


    PNG
    media_image4.png
    534
    429
    media_image4.png
    Greyscale

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mikkonen al. (US 20070274800 A1), Willis et al. (US 20190239935 A1) as applied to 1-10 and 23 above, and further in view of Duggal et al. (US 8,303,631 B2).
Regarding Claim 12, Mikkonen does not teach a laminoplasty plate connectable with the members, however, this teaching is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The requirements for rejecting a claim based on this rationale are stated above.
 (1) Mikkonen teaches the limitations of Claim 1 and Duggal teaches a laminoplasty plate (e.g. Fig. 2A) connectable with the members (e.g. Fig. 2A, element 116).
(2) A PHOSITA could have combined the inventions taught in Mikkonen and Duggal as it the intention that the laminoplasty device in Duggal be secured to the spine by fasteners like those taught in Mikkonen. Each of the elements, the fasteners and the laminoplasty bridge, perform the same function in combination as they would independently.
(3) The results of the combination were predictable because the inventions are commonly used together for the purpose of laminoplasty as is the object of the current application and the subject references.
(4) There are no other relevant findings.
Claims 13, 15 and 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschman (US 8535356 B2), Amstutz et al. (US 9,314,274 B2) and Siclov (US 10299839 B2).
Regarding Claim 13, Kirschman teaches an implant delivery device comprising a shaft extending a longitudinal axis between a proximal end and a distal end (e.g. Fig. 1, element 52; Column 4, Lines 45-57), the distal end configured for engagement with a proximal face of a spinal implant and including a non- circular opening configured for disposal of the spinal implant (e.g. Fig. 2, element 46; Column 4, Lines 19-44), the opening including a closed rectangular configuration (e.g. Fig. 2, element 46); 
Kirschman does not disclose the following details concerning a surgical instrument, however, Amstutz teaches a surgical instrument comprising an arm extending along the shaft and being movable relative to the shaft to engage at least one capture element of the spinal implant between a capture orientation and a release orientation (e.g. Fig. 4C, 4F, element 422, 436; Column 19, Lines 39-55; labeled K in Annotated Figure 4 below) wherein the arm is rotatable relative to the shaft between the capture orientation and the release orientation (e.g. Fig. 4C, 4F, element 422, 436; Column 18, Line 56-Column 19, Line 15; labeled K in Annotated Figure 4 below).
Kirschman and Amstutz are concerned with the same field of endeavor as the instant claims, namely, surgical instruments for the implantation of medical fixation devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirschman such that the surgical instrument comprises a movable arm as taught by Amstutz in order for the surgical instrument to engage the recesses of the fixation device (e.g. Amstutz, Column 19, Lines 34-60).
Kirschman does not disclose the following features, however, Siclov teaches an implant delivery device wherein the arm including an inwardly projecting prong extending at an acute angle relative to the longitudinal axis (e.g. Fig. 8, element 72A; Column 7, Line 42 – Column 8, Line 5; Column 10, Lines 15- 36).
Kirschman and Siclov are concerned with the same field of endeavor as the instant claims, namely, surgical instruments for the implantation of medical fixation devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirschman such that the surgical instrument comprises an arm including an inwardly projecting prong extending at an acute angle relative to the longitudinal axis as taught by Siclov in order to inhibit the separation of the projection from the receiving groove (e.g. Siclov, Column 10, Lines 14-25).

    PNG
    media_image5.png
    740
    679
    media_image5.png
    Greyscale

Regarding Claim 15, Kirschman teaches a surgical instrument wherein the distal end includes a tapered surface that defines the opening (e.g. Fig. 2, element 48; Column 4, Lines 45-57).  
Regarding Claim 17, Kirschman does not disclose the following details concerning a surgical instrument, however, Amstutz teaches a surgical instrument with an arm wherein the arm is cantilevered (e.g. Fig. 4C, 4F, element 422, 436; Column 19, Lines 39-55; labeled K in Annotated Figure 4 above; the arm of K is cantilevered). 
Kirschman and Amstutz are concerned with the same field of endeavor as the instant claims, namely, surgical instruments for the implantation of medical fixation devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirschman such that the surgical instrument comprises a cantilevered tang as taught by Amstutz in order for the surgical instrument to engage the recesses of the fixation device (e.g. Amstutz, Column 19, Lines 34-60).
Regarding Claim 30, Kirschman does not disclose the following features, however, Siclov teaches an implant delivery device wherein a tip of the prong defines a distalmost surface of the arm (e.g. Fig. 8, element 72A; Column 7, Line 42 – Column 8, Line 5; Column 10, Lines 15- 36).
Kirschman and Siclov are concerned with the same field of endeavor as the instant claims, namely, surgical instruments for the implantation of medical fixation devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirschman such that the surgical instrument comprises a tip of the prong defines a distalmost surface of the arm as taught by Siclov in order to inhibit the separation of the projection from the receiving groove (e.g. Siclov, Column 10, Lines 14-25).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkonen al. (US 20070274800 A1), Willis et al. (US 20190239935 A1), Kirschman (US 8535356 B2), Amstutz et al. (US 9,314,274 B2), Sweeney (US D801796 S) and Duggal et al. (US 8,303,631 B2).
Regarding Claim 19, Mikkonen teaches a spinal implant comprising at least one spinal implant including a first member extending along a longitudinal axis between a proximal end (e.g. Labeled E in Annotated Fig. 16 above) and an opposite blunt distal end (e.g. Labeled F in Annotated Figure 16 above), the first member comprising a helical thread configured to penetrate tissue extending continuously from the proximal end to the distal end (e.g. Labeled G in Annotated Figure 16 above), the helical thread extending 360 degrees about the longitudinal axis (e.g. Labeled G in Annotated Figure 16 above), a second member including an abutment coupled to the first member (e.g. Labeled A in Annotated Figure 3 above) and a head (e.g. the upper rectangular structure in Fig. 3) including at least one peripheral capture element (e.g. Fig. 3, element 13) the head including a proximal surface (e.g. Fig. 3, element 11) and an opposite distal surface directly engaging a proximal face of the abutment (e.g. Labeled B in Annotated Fig. 3 above); the head being free of any openings or recesses extending into the proximal surface (e.g. Fig. 3, element 11);
Mikkonen does not teach the following features, however Willis teaches the first member comprising a flute extending through the thread (e.g. Fig. 1A, element 127; [0026]).
Mikkonen and Willis are concerned with the same field of endeavor as the instant claims, namely, implantable screws.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mikkonen such that the thread of the screw has a flute extending through it as taught by Willis in order to facilitate self-tapping (e.g. Willis, [0026]).
Mikkonen does not disclose the following feature, however, Sweeney (US D801796 S) teaches an abutment having the proximal face extending 360 degrees about the head (Fig. 1, 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw head of Mikkonen to have the proximal face extend 360 degrees about the head because the  modification would merely involve use of the above techniques taught by Sweeney to modify the screw device of Mikkonen in order to optimize the design of the screw. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves using a known technique to improve a similar device in the same way. MPEP 2143.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw head of Mikkonen to have the proximal face extend 360 degrees about the head because the modification involves a change in the size/shape of the of the proximal face (i.e. increasing the diameter of the proximal face to radially extend past the head). MPEP 2144.
The combination of Mikkonen and Willis does not teach the following features, however Kirschman teaches a surgical instrument including a shaft (e.g. Fig. 1, element 52; Column 4, Lines 45-57) configured for engagement with the first member and a non-circular opening configured for disposal of the at least one spinal implant (e.g. Fig. 2, element 46; Column 4, Lines 19-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the surgical instrument of Kirschman with the fixation member of Mikkonen because the modification merely involves combining prior art elements according to known methods to yield predictable results. MPEP 2143.
The combination of Mikkonen, Willis and Kirschman does not teach the following features, however Amstutz teaches a surgical instrument wherein the shaft including an arm being rotatable relative to the shaft to engage the at least one capture element between a capture orientation and a release orientation (e.g. Fig. 4C, 4F, element 422, 436; Column 18, Line 56-Column 19, Line 15; labeled K in Annotated Figure 4 below). 
Kirschman and Amstutz are concerned with the same field of endeavor as the instant claims, namely, surgical instruments for the implantation of medical fixation devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirschman such that the surgical instrument comprises a cantilevered tang as taught by Amstutz in order for the surgical instrument to engage the recesses of the fixation device (e.g. Amstutz, Column 19, Lines 34-60).
 Mikkonen does not disclose the following features, however Duggal teaches a laminoplasty plate connectable with the at least one spinal implant (e.g. Fig. 2A, element 116). This combination is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The requirements for rejecting a claim based on this rationale are stated in the Office Action dated 02/19/2021 and in MPEP 2143.
 (1) Mikkonen teaches the limitations of Claim 1 and Duggal teaches and a laminoplasty plate (e.g. Fig. 2A) connectable with the at least one spinal implant (e.g. Fig. 2A, element 116).
 (2) A PHOSITA could have combined the inventions taught in Mikkonen and Duggal as it the intention that the laminoplasty device in Duggal be secured to the spine by fasteners like those taught in Mikkonen. Each of the elements, the fasteners and the laminoplasty bridge, perform the same function in combination as they would independently.
(3) The results of the combination were predictable because the inventions are commonly used together for the purpose of laminoplasty as is the object of the current application and the subject references.
(4) There are no other relevant findings.
Regarding Claim 20, Mikkonen teaches a first screw connectable with a first opening of the plate and a second screw connectable with a second opening of the plate (This limitation is an intended use and the limitation is considered met if the structure is capable of achieving the use. The device of Mikkonen is capable of being connected to the opening of laminoplasty plate). 
Allowable Subject Matter
Claims 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED KLAR ROVIRA/Examiner, Art Unit 3774    


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774